Exhibit 10.37
SIXTH AMENDMENT TO LEASE
     THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is made as of the
Amendment Date (as hereinafter defined) by and between TOWER PLACE, L.P., a
Georgia limited partnership (“Landlord”) and QUALITY SYSTEMS, INC., a California
corporation (“Tenant”).
RECITALS
     Landlord and Tenant have previously entered into that certain Tower Place
Office Lease dated November 15, 2000, as amended by that certain First Amendment
of Lease dated August 12, 2003, as further amended by that certain Second
Amendment of Lease dated October 1, 2003, as further amended by that certain
Third Amendment of Lease dated June 9, 2004, as further amended by that certain
Fourth Amendment of Lease dated September 22, 2005, and as further amended by
that certain Fifth Amendment to Lease dated February 5, 2007 (collectively, the
“Lease”) for the lease of approximately 34,783 rentable square feet of space,
more commonly known as Suites 2000 and 2700, 3340 Peachtree Road, NE (the
“Premises”) located within Tower Place, Atlanta, Fulton County, Georgia, 30326.
     Landlord and Tenant desire to amend the Lease as more particularly set
forth below.
     NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration in hand paid by each party hereto to
the other, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:
1. Definitions. All capitalized terms used herein but undefined shall have the
meaning as defined in the Lease.
2. Term. The Lease Term is hereby extended so that the Expiration Date shall
become December 31, 2015.
3. Rent. Notwithstanding any provision of the Lease to the contrary, as of
May 1, 2010 (the “Effective Date”) and continuing throughout the Lease Term as
extended hereby, the Base Rental for the Premises shall be payable pursuant to
the terms of the Lease in accordance with the following schedule:

                                                      Rentable   Annual Base    
      Monthly Period   Square   Rental Per   Annual Base   Installment From  
Through   Footage   Square Foot   Rental   of Base Rental
5/1/2010
    4/30/2011       34,783     $ 11.63     $ 404,352.36     $ 33,696.03  
5/1/2011
    9/30/2011       34,783     $ 11.97     $ 416,482.92 (annualized)     $
34,706.91  
10/1/2011
    4/30/2012       34,783     $ 23.95     $ 832,965.84 (annualized)     $
69,413.82  
5/1/2012
    4/30/2013       34,783     $ 24.67     $ 857,954.88     $ 71,496.24  
5/1/2013
    4/30/2014       34,783     $ 25.41     $ 883,693.56     $ 73,641.13  
5/1/2014
    4/30/2015       34,783     $ 26.17     $ 910,204.32     $ 75,850.36  
5/1/2015
    12/31/2015       34,783     $ 26.95     $ 937,510.44 (annualized)     $
78,125.87  

4. Base Year. Commencing on the Effective Date, the Base Year (as defined in
Section 1.1(i) of the Lease) shall be calendar year 2010.
5. Refurbishment Allowance. Commencing on the Amendment Date, Landlord shall
provide a refurbishment allowance (the “Refurbishment Allowance”) to Tenant in
the amount of One Hundred Thirty-Nine Thousand One Hundred Thirty-Two and No/100
Dollars ($139,132.00) to reimburse Tenant for the costs incurred by Tenant in
connection with the refurbishment of the Premises (the “Refurbishment”). Tenant
shall be responsible for the performance of the Refurbishment. Tenant will
prepare any necessary

 



--------------------------------------------------------------------------------



 



plans and specifications for each phase of the Refurbishment (the “Refurbishment
Plans”) and submit the same to Landlord for review and approval, such approval
not to be unreasonably withheld, conditioned, or delayed. Within five
(5) business days following Landlord’s receipt of the Refurbishment Plans,
Landlord will provide Tenant its approval or disapproval. Landlord and Tenant
will exchange the Refurbishment Plans pursuant to the aforementioned time-table
and process until the Refurbishment Plans are agreed upon by Landlord and
Tenant. Thereafter, Tenant shall use reasonable speed and diligence to
substantially complete the applicable phase of the Refurbishment in accordance
with the Refurbishment Plans, the terms of the Lease and all applicable laws and
regulations. The Refurbishment Allowance shall be payable to Tenant by Landlord
only after the completion of the applicable phase of the Refurbishment in
accordance with the Refurbishment Plans and upon the submission by Tenant to
Landlord on or before December 31, 2011 of third party invoices paid by Tenant
in connection with the applicable phase of the Refurbishment; provided, however,
that no portion of the Refurbishment Allowance shall be used to reimburse Tenant
for the costs of fixtures, furniture or other personal property. The cost of the
Refurbishment shall include, without limitation, all reasonable and customary
costs and expenses incurred by Landlord pertaining to each phase of the
Refurbishment and a construction management fee to Landlord of 4.4% of the total
cost of each phase of the Refurbishment. Tenant hereby expressly agrees that
Tenant shall be responsible for any and all Refurbishment costs in excess of the
Refurbishment Allowance. In the event that the full amount of the Refurbishment
Allowance is not utilized on or before December 31, 2011, the difference between
the amount of the Refurbishment Allowance actually utilized prior to such date
and the full amount of the Refurbishment Allowance shall be forfeited by Tenant.
6. Renewal Option. Tenant shall, provided the Lease is in full force and effect
and Tenant is not in default under any of the other terms and conditions of the
Lease at the time of notification or commencement, have one (1) option to renew
the Lease for a term of five (5) years, for the portion of the Premises being
leased by Tenant as of the date the renewal term is to commence, on the same
terms and conditions set forth in the Lease, except as modified by the terms,
covenants and conditions as set forth below:
     (a) If Tenant elects to exercise said option, then Tenant shall provide
Landlord with written notice no earlier than the date which is two hundred ten
(210) days prior to the expiration of the then current term of the Lease but no
later than the date which is one hundred eighty (180) days prior to the
expiration of the then current term of this Lease. If Tenant fails to provide
such notice, Tenant shall have no further or additional right to extend or renew
the term of the Lease.
     (b) The Annual Rent and Monthly Installment in effect at the expiration of
the then current term of the Lease shall be increased to reflect the current
fair market rental for comparable space in the Building and in other similar
buildings in the same rental market as of the date the renewal term is to
commence, taking into account the specific provisions of the Lease which will
remain constant. Landlord shall advise Tenant of the new Annual Rent and Monthly
Installment for the Premises no later than sixty (60) days after receipt of
Tenant’s written request therefor. Said request shall be made no earlier than
thirty (30) days prior to the first date on which Tenant may exercise its option
under this Paragraph. Said notification of the new Annual Rent may include a
provision for its escalation to provide for a change in fair market rental
between the time of notification and the commencement of the renewal term. In no
event shall the Annual Rent and Monthly Installment for any option period be
less than the Annual Rent and Monthly Installment in the preceding period.
     (c) This option is not transferable; the parties hereto acknowledge and
agree that they intend that the aforesaid option to renew the Lease shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the aforesaid option to renew.
7. Right of First Refusal. Notwithstanding anything in Section 10 of the Fifth
Amendment to Lease to the contrary, in the event Tenant exercises its option to
lease the Refusal Space pursuant to the terms of said Section 10 on or before
April 30, 2013, the Refusal Space shall be leased on an “as is” basis and
Landlord shall have no obligation to

-2-



--------------------------------------------------------------------------------



 



improve the Refusal Space; provided, however, Landlord shall provide Tenant with
a tenant improvement allowance of $25.00 per rentable square foot of the Refusal
Space, prorated on a monthly basis to reflect the remaining Lease Term for the
Refusal Space.
8. Notices. Notwithstanding anything to the contrary contained in the Lease, all
notices required or desired to be given with respect to the Lease may also be
delivered by a nationally recognized overnight delivery service providing proof
of delivery, with proper postage prepaid and properly addressed to the party.
Any such notice or demand shall be effective and deemed delivered on the date of
deposit with the overnight delivery service; provided that the period of time in
which a response to a notice delivered via overnight delivery must be given or
taken shall run from the date of receipt as indicated on the receipt or other
proof of delivery.
9. Landlord’s Notice Address. Notwithstanding anything to the contrary contained
in the Lease, pursuant to Section 8.1 of the Lease, Landlord’s address for
notices shall be:
     (i) To Landlord:
Tower Place, L.P.
c/o RREEF
3314 Peachtree Road, NE
Suite 950
Atlanta, Georgia 30326
Attn: Scott Bodin
and
Tower Place, L.P.
c/o Regent Partners, LLC.
3344 Peachtree Road, NE
Suite 1800
Atlanta, Georgia 30326
Attn: President
With copy to: David R. Tennery
Mark exterior of envelope clearly: OFFICIAL NOTICE/TIME SENSITIVE
(With a copy of any notice sent to Landlord sent also to Manager at Manager’s
address set forth as provided herein); and
     (ii) To Manager:
Regent Partners, LLC
3340 Peachtree Road, NE
Suite 2140
Atlanta, Georgia 30326
Attn: Property Manager — Debra Cobbs
10. Parking. Section 8.27 of the Lease is hereby deleted in its entirely and the
following is hereby substituted therefor;
     8.27 PARKING: Tenant shall have the right on the Commencement Date to lease
parking spaces in the parking facilities of the Tower Place Complex owned or
controlled by Landlord available to tenants therein (as same may be modified
from time to time) up to the maximum number of parking spaces stipulated in
Section 1.1(r) as modified by Lease Amendments #1 - #5. All of such spaces shall
be unassigned and shall be leased at the posted monthly rental rates in effect
therefor from time to time. Landlord and Tenant agree and Tenant acknowledges
that rates for spaces in the parking facilities of the Tower Place Complex may
vary according to the location of spaces in the facilities and according to
whether or not spaces are reserved or unreserved. Tenant further acknowledges
and agrees feat Landlord may designate certain spaces within the parking

-3-



--------------------------------------------------------------------------------



 



facilities of the Tower Place Complex as reserved or assigned spaces for the
benefit of Landlord, visitors to the project or tenants therein, other tenants,
couriers and delivery services and other persons. Tenant shall comply and cause
its employees to complete and sign the Tower Place Parking Application. Tenant
must comply with all rules and regulations established by Landlord and/or the
operator of the parking facilities as provided in the Tower Place Parking Rules
and Regulations, including, without limitation, any card, sticker, window
transmitter or other identification system, whether now or hereafter in effect,
and agrees to pay to Landlord a non-refundable fee at the rate then in effect
for each parking card, sticker, window transmitter or other identifier issued,
including, without limitation, replacements. All parking privileges granted
pursuant to this Section 8.27 are non-assignable and nontransferable by Tenant;
provided however, that parking privileges may be assigned or transferred by
Tenant in conjunction with a transfer, assignment or subletting allowed by
Article V of this Lease.
11. Limitation of Liability. REDRESS FOR ANY CLAIM AGAINST LANDLORD UNDER THIS
AMENDMENT AND THE LEASE SHALL BE LIMITED TO AND ENFORCEABLE ONLY AGAINST AND TO
THE EXTENT OF LANDLORD’S INTEREST IN THE BUILDING. THE OBLIGATIONS OF LANDLORD
UNDER THIS AMENDMENT AND THE LEASE ARE NOT INTENDED TO BE AND SHALL NOT BE
PERSONALLY BINDING ON, NOR SHALL ANY RESORT BE HAD TO THE PRIVATE PROPERTIES OF,
ANY OF ITS OR ITS INVESTMENT MANAGER’S TRUSTEES, DIRECTORS, OFFICERS, PARTNERS,
BENEFICIARIES, MEMBERS, STOCKHOLDERS, EMPLOYEES, OR AGENTS, AND IN NO CASE SHALL
LANDLORD BE LIABLE TO TENANT HEREUNDER FOR ANY LOST PROFITS, DAMAGE TO BUSINESS,
OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES.
12. Tenant’s Authority.
     (a) If Tenant signs as a corporation, partnership, trust or other legal
entity each of the persons executing this Amendment on behalf of Tenant
represents and warrants that Tenant has been and is qualified to do business in
the state in which the Building is located, that the entity has full right and
authority to enter into this Amendment, and that all persons signing on behalf
of the entity were authorized to do so by appropriate actions. Tenant agrees to
deliver to Landlord, simultaneously with the delivery of this Amendment, a
corporate resolution, proof of due authorization by partners, opinion of counsel
or other appropriate documentation reasonably acceptable to Landlord evidencing
the due authorization of Tenant to enter into this Amendment.
     (b) Tenant hereby represents and warrants that neither Tenant, nor any
persons or entities holding any legal or beneficial interest whatsoever in
Tenant, are (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant
13. Indemnification. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of
(a) any damage to any property

-4-



--------------------------------------------------------------------------------



 



(including but not limited to property of any Landlord Entity) or any injury
(including but not limited to death) to any person occurring in, on or about the
Premises or the Building to the extent that such injury or damage shall be
caused by or arise from any actual or alleged act, neglect, fault, or omission
by or of Tenant or any Tenant entity to meet any standards imposed by any duty
with respect to the injury or damage; (b) the conduct or management of any work
or thing whatsoever done by the Tenant in or about the Premises or from
transactions of the Tenant concerning the Premises; (c) Tenant’s failure to
comply with any and all governmental laws, ordinances and regulations applicable
to the condition or use of the Premises or its occupancy; or (d) any breach or
default on the part of Tenant in the performance of any covenant or agreement on
the part of the Tenant to be performed pursuant to this Lease. The provisions of
this Section shall survive the termination of this Lease with respect to any
claims or liability accruing prior to such termination.
14. Covenant of Confidentiality. Tenant covenants and agrees to keep in strict
confidence and not divulge the existence, contents or provisions of this
Amendment to anyone without the written consent of Landlord, except in Tenant’s
dealings with its financial or professional advisors or with any litigation or
arbitration proceedings, in response to any governmental request or as otherwise
required by law. A breach of this covenant of confidentiality shall be a
material breach of the Lease and an immediate Event of Default pursuant to
Article VI of the Lease, without notice or opportunity to cure, subjecting
Tenant to any and all of Landlord’s rights and remedies available in the event
of non-payment of rent, whether under the Lease, this Amendment, and/or at law
or in equity. This covenant of confidentiality shall survive the expiration or
earlier termination of the Lease or Tenant’s right to possession of the
Premises.
15. Miscellaneous.
     (a) Except as expressly provided herein, no free rent, moving allowances,
tenant improvement allowances or other such financial concessions contained in
the Lease shall apply to the Term as extended hereby. Tenant accepts the
Premises in their “as-is” condition.
     (b) Tenant represents to Landlord that, as of the date hereof, Landlord is
not in default of the Lease.
     (c) For purposes of this Amendment, the term “Amendment Date” shall mean
the date upon which this Amendment is signed by Landlord or Tenant, whichever is
later.
     (d) Except as amended hereby, the Lease shall be and remain in full force
and effect and unchanged. As amended hereby, the Lease is hereby ratified and
confirmed by Landlord and Tenant. To the extent the terms hereof are
inconsistent with the terms of the Lease, the terms hereof shall control.
     (e) Landlord and Tenant acknowledge that Grubb & Ellis has acted as agent
for Landlord in the negotiation and procurement of this Amendment. Tenant
represents and warrants that it has been represented by Kern Olsen in connection
with the negotiation and procurement of this Amendment and agrees to indemnify
Landlord against any third party other than Kern Olsen claiming a fee or
commission by or through Tenant.
     (f) The submission of this Amendment to Tenant for examination or
consideration does not constitute an offer to amend the Lease, and this
Amendment shall become effective only upon the execution and delivery thereof by
Landlord and Tenant
[signatures on next page]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and sealed as of the Amendment Date.

         

Date: 04/06/10  LANDLOARD:

TOWER PLACE, L.P., a Georgia limited
partnership
      By:   RREEF America REIT III Corp. O, a         Maryland corporation, its
manager              By:   RREEF America, LLC, a Delaware limited
liability company               By:   /s/ B S Bodin         Name:   B S Bodin  
      Title:   Regional Director     


Date: 3/15/10  TENANT:


QUALITY SYSTEMS, INC., a California corporation
      By:   /s/ P. Kaplan         Name:   P. Kaplan        Title:   COO         
    Attest:   /s/ A. Weiss         Name:   A. Weiss        Title:   VP,
Procurement


[CORPORATE SEAL]     

-6-